EXHIBIT 2.1 AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF REORGANIZATION This Amendment No. 3 (this “Amendment”) is entered into as of this 12th day of June, 2008 by and between First Guaranty Bancshares, Inc., a Louisiana corporation (“First Guaranty”), and First Community Holding Company, a Louisiana corporation (the “Seller”). WHEREAS, First Guaranty and the Seller have executed and delivered that certain Agreement and Plan of Reorganization, dated November 2, 2007, as amended on March 27, 2008 and as further amended on May 29, 2008 (the “Reorganization Agreement”), which Reorganization Agreement is still in full force and effect; and WHEREAS, the Reorganization Agreement currently provides that if the transactions contemplated by the Reorganization Agreement are not consummated on or before June 16, 2008, either party may terminate the Reorganization Agreement without penalty if such terminating party is not in breach of the Reorganization Agreement; and WHEREAS, because all necessary regulatory approvals have not been obtained, First Guaranty and the Seller will be unable to consummate the transactions contemplated by the Reorganization Agreement by June 16, 2008; and WHEREAS, First Guaranty and the Seller desire to amend the Reorganization Agreement to extend the time by which the transactions contemplated by the Reorganization Agreement must be consummated. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Definitions; Rules of Usage.
